Opinion.
Campbell, J.:
We are not willing for the verdict to stand.
It was rendered on insufficient evidence. The evidence of corpus delicti is far from satisfactory.. It consists entirely of the testimony of Beverly Newton, which is so strange, so improbable, and so much contradicted, as to make it an unsafe basis for a conviction of the highest crime known to law. We know the importance attached to the finding of a jury, and hesitate long before we will disturb it, but will not shrink from the duty to doit, where, as in this case, the verdict is clearly not supported by the evidence on an essential point.

Reversed and remanded.